Citation Nr: 0202604	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  96-33 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a head injury with headaches and scars.  

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from January 1971 to 
February 1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of March 1996 and October 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The veteran testified before a 
Hearing Officer at the RO in April 1997.  A transcript of the 
hearing is of record.  

When this case was before the Board in January 2000, the 
Board noted that the veteran had only perfected an appeal 
with respect to the issues of entitlement to a total rating 
based on unemployability due to service-connected disability 
and entitlement to an initial rating in excess of 10 percent 
for the residuals of a head injury with headaches and scars.  
The Board remanded the case to the RO for further development 
of the evidence because the medical evidence then of record 
was not adequate for purposes of evaluating the residuals of 
a head injury.  

The case was returned to the Board in January 2002.  In 
written argument submitted to the Board in February 2002, the 
veteran's representative raised the issues of entitlement to 
service connection for hearing loss and disequilibrium.  
Therefore, these matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Service connection is currently in effect for no 
disability other than the residuals of a head injury with 
headaches and scars, for which an initial evaluation of 10 
percent was assigned.  

2.  The veteran failed to appear at a scheduled VA 
examination without explanation.  

3.  The veteran failed to respond to a written request that 
he identify pertinent evidence necessary to substantiate his 
claims, and that he indicate whether he would be willing to 
report for a rescheduled VA examination.  

4.  The residuals of a head injury are manifested by more 
than subjective complaints; a diagnosis of multi-infarct 
dementia has not been recorded.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for residuals 
of a head injury with headaches and scars is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805; § 4.124a, Diagnostic Code 8045, 
§ 4.130, Diagnostic Code 9304 (2001).

2.  The requirements for a total rating based on 
unemployability due to service-connected disability are not 
met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  In addition, subsequent to the RO's 
most recent consideration of the veteran's claim, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal.  In addition, the veteran has been informed 
of the VCAA and the information needed from him to 
substantiate his claims.  The RO has obtained pertinent 
evidence and provided the veteran with a VA examination.  In 
addition, pursuant to the Board's remand, the RO requested 
additional information from the veteran to enable it to 
obtain potentially pertinent evidence and also made 
arrangements for the veteran to be afforded another VA 
examination.  

The veteran failed to appear at the scheduled VA examination.  
He subsequently failed to respond to a written request to 
identify pertinent evidence necessary to substantiate his 
claims, and to indicate whether he would be willing to report 
for a rescheduled VA examination.  The Board thus concludes 
that the notice and duty to assist provisions of the VCAA and 
the implementing regulations have been satisfied and that no 
useful purpose would be served by remanding the case for the 
RO to consider the claims in light of the regulations 
implementing the VCAA.  Accordingly, the Board will address 
the merits of the veteran's claims.  



II.  Factual Background

The veteran's service medical records disclose that he was 
hit by an automobile while riding a bicycle in August 1972.  
As a result of the accident, he had a brief loss of 
consciousness.  The veteran was subsequently hospitalized at 
a private medical facility for three days.  He was reported 
to have sustained a laceration and contusion over the left 
skull, an abrasion of his back, and ecchymosis of the left 
foot.  An X-ray of his skull was reportedly normal.  
Following release from the hospital, the veteran had 
subjective complaints of headaches and vertigo.  A 
neurosurgical impression was post-concussion syndrome.  

The claims folder contains no later record of treatment or 
examination for symptoms of head injury until the mid-1990s.  

A September 1995 VA examination report notes the veteran's 
scars on his scalp to be well-healed and asymptomatic.  

A report from Michael P. Duncombe, M.D., dated in September 
1995, reflects the veteran's complaints of severe headaches, 
episodes of unconsciousness, light-headedness, as well as 
some difficulty with balance.  Dr. Duncombe noted that his 
examination of the veteran was unremarkable, and that he 
suspected that most of the difficulties the veteran was 
having with headaches were status post a concussion following 
the accident in 1972.  He also suspected that the blackouts 
and light-headedness the veteran was experiencing were 
syncopal, and that the disequilibrium was probably a direct 
result of the accident trauma with damage to the 8th nerve.  
In conclusion, Dr. Duncombe noted that he believed the 
veteran had suffered significant disabilities as a result of 
the trauma from the 1972 accident.  

An October 1995 EEG (electroencephalogram) was reportedly 
normal.  A CT (computed tomography) scan of the veteran's 
brain in March 1996 was reportedly unremarkable.  

A VA Form 21-527 (Income-Net Worth and Employment Statement), 
dated in May 1996, reflects the veteran's report that he had 
become totally disabled in June 1995and that he had done odd 
jobs to survive.  He reported that he otherwise had no 
income, and that the most he had ever earned in one year was 
$15,000, which had been in 1992-93.  The veteran also 
reported that he was a high school graduate.  

A VA examination report, dated in July 1996, notes the 
veteran's reported complaints of headaches occurring almost 
every day.  An evaluation of the veteran's scars on his scalp 
revealed they were nontender to palpation and showed no 
abnormality.  The diagnoses included post-concussion 
syndrome, hypertension, and history of syncope with the last 
episode in April 1996.  

A medical report from Dr. Duncombe, also dated in July 1996, 
notes the veteran's complaints of severe headaches, episodes 
of unconsciousness, hearing loss, and disequilibrium.  Dr. 
Duncombe noted that it seemed unlikely that the veteran was 
going to be gainfully employed as a result of his 
symptomatology.  

During a personal hearing in April 1997 at the RO, the 
veteran claimed symptoms of chronic headache pain and 
recurrent blackouts.  

A September 1997 MRI (magnetic resonance imagining) scan of 
the veteran's brain revealed no evidence of intracerebral 
mass or bleeding.  There was evidence of minimal white matter 
small vessel ischemic changes.  

A report from Dr. Duncombe, dated in January 1998, notes the 
veteran's primary complaint on examination of episodes of 
unconsciousness.  Dr. Duncombe concluded that the episodes 
were probably just hypotensive, and that medications used to 
treat the veteran's high blood pressure tended to aggravate 
the episodes.  

In May 1998, the veteran submitted to the RO a VA Form 21-
8940 (Veteran's Application for Increased Compensation Based 
on Unemployability).  In particular, the application notes 
the veteran's report of having last worked full time in May 
1995, as a result of becoming too disabled to work.  The 
veteran reported suffering from severe head pain and 
dizziness, loss of hearing, and scrambled eye sight.  He 
additionally reported that he was unable to drive and was a 
liability to an employer.  

An MRI scan report, dated in October 1999, reflects an 
impression of minimally abnormal MRI, based on the age of the 
veteran.  The report notes that the minimal white matter 
"T2-w" hyperintensity could simply be due to small vessel 
ischemic disease, which was unusual for a person the 
veteran's age unless the person was hypertensive or diabetic.  
Old trauma or some other old insult to the brain was noted as 
also possibly producing similar changes.  The report further 
notes that no evidence of diffuse atrophy of the brain was 
seen, with such atrophy often accompanying post-traumatic 
contusions.  Furthermore, there was no evidence of hemorrhage 
or subdural hematoma.  

An additional VA Form 21-8940, submitted in October 2000, 
reflects previously reported information regarding the 
veteran's income and employment, in particular, that he was 
unable to drive and was a liability to an employer.  
Furthermore, the veteran reported blackouts and chronic head 
pain.  

In a November 2001 letter from the RO, the veteran was 
requested to identify at which VA medical facility in New 
York State he reportedly received medical treatment.  
Furthermore, he was asked whether he would be willing to 
report for an additionally scheduled VA examination, after he 
failed to appear for a previously scheduled examination.  He 
did not respond.  

III.  Analysis

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2001).   

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 and 7805.  

The criteria for rating brain disease due to trauma are found 
at 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Under this 
code, purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under the code 
for dementia due to head trauma found at 38 C.F.R. § 4.130, 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.

A total compensation rating based on unemployability may be 
granted where the evidence shows that the veteran, by reason 
of service-connected disability or disabilities, is precluded 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is 
only one such disability, it must be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent. 38 C.F.R. § 4.16(a).  

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disability is sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b).

The Board is cognizant that the medical evidence documents 
the veteran's consistent complaints concerning frequent 
headaches and blackouts.  The veteran has contended that 
because of these symptoms, which he believes are residuals of 
his service-connected head injury, he is unable to work or 
drive a car.  The Board notes that, in this instance, the 
evidence of record is not adequate to grant either of the 
veteran's claims.  As explained in the Board's remand, the 
statements of Dr. Duncombe in support of the veteran's claims 
are not based upon an accurate history.  The Board ordered 
additional development of the medical evidence in accordance 
with VA's duty to assist the veteran in the development of 
facts pertinent to his claim.  

As noted above, the veteran failed to respond to the RO's 
written request to identify pertinent evidence necessary to 
substantiate his claims.  In this respect, the veteran has 
failed to identify at which VA medical facility in New York 
State he reportedly received medical treatment.  Furthermore, 
he failed to report for the VA examination and has not 
indicated whether he would be willing to report for an 
additionally scheduled VA examination.  

The Board notes that, "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinksi, 1 Vet. App. 190, 193 
(1991).  

The evidence currently of record does not show that the 
veteran has been diagnosed with multi-infarct dementia or 
that the residual scarring is symptomatic or otherwise 
productive of functional impairment.  It confirms only that 
the residuals of the head injury are manifested by subjective 
complaints of headaches.  Therefore, a rating in excess of 10 
percent is not warranted under the schedular criteria.  Since 
the veteran is not currently service-connected for any other 
disability, he does not meet the percentage requirements for 
a total rating based on unemployability.  Furthermore, there 
is no reason for the Board to conclude on the basis of the 
inadequate medical evidence of record that the service -
connected disability is so unusual or exceptional so as to 
warrant referral of the case to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  38 C.F.R. §§ 3.32(b)(1), 4.16(b).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a head injury with headaches and scars is 
denied.  

Entitlement to a total rating based on unemployability due to 
service-connected disability is denied.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

